Citation Nr: 0000549	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-04 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
December 1994.  

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that in addition to orthopedic complaints 
associated with bilateral carpal tunnel syndrome for which 
service-connection has been established the veteran also 
reported frequent tenderness in the elbows, hips and ankles.  
The service medical records are silent for a diagnosis of 
fibromyalgia.  The postservice VA clinical records show that 
in January 1996, she was referred to Rheumatology to rule out 
fibromyalgia.  In February 1996, it was noted that 
fibromyalgia was diagnosed one month earlier.  She reported 
having had symptoms in various locations for the past 3 to 4 
years.  The subsequent clinical records show pain involvement 
of the neck, shoulders, arms, back and legs with multiple 
trigger points associated with fibromyalgia.  

A March 1998 VA orthopedic examination report shows 
fibromyalgia was reported along with the veteran's stated 
history of onset in 1992. 


While the earliest evidence of fibromyalgia, other than 
claimed history, presently before the Board dates from 1996, 
the Board may not overlook the fact that a Social Security 
Administration award letter on file noted that the evidence 
considered in granting disability benefits showed that the 
veteran's fibromyalgia was first diagnosed in 1992.  Such 
records are not currently of record.  Moreover, the record 
lacks any attempt by the RO to obtain all records considered 
by the Social Security Administration.  

The Court has held that there is a duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. § 
5103(a) (West 1991), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), (wherein the 
Court found there was a duty to further assist in the 
development of the evidence only when the veteran has 
reported the existence of evidence which could serve to 
render a claim well grounded).  Accordingly, prior to any 
appellate consideration of the present issue of entitlement 
to service connection for fibromyalgia, the RO should obtain 
all pertinent outstanding medical records considered by the 
Social Security Administration in granting the veteran 
disability benefits and showing that fibromyalgia was 
diagnosed in 1992, during active duty. 

The Board notes that the veteran's claim of entitlement to an 
increased evaluation for service-connected major depression 
is well-grounded based upon her assertions that her disorder 
has increased in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992). VA, therefore, has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
In this regard, the Board notes that following a preliminary 
review of the record, the current degree and severity of 
symptoms associated with service-connected major depression 
as opposed to coexisting psychiatric disability characterized 
as phase of life problems, for which service connection has 
not been established, remains unresolved, clinically.  




Therefore, additional development of the record is needed in 
order to supplement the record with sufficient medical 
evidence in order for the Board to render a legal 
determination on the issues as the Board's medical 
conclusions must be supported by medical authority or 
evidence of record and not simply the Board's own 
unsubstantiated opinions.  38 U.S.C.A. § 7104(d)(1) (West 
1991); Colvin v. Derwinski, 1 Vet. App. 171 (1991)

The Board is of the opinion that the RO should afford the 
veteran a comprehensive VA psychiatric examination with 
supplemental psychological tests in order to determine the 
current nature, extent and degree of severity due to major 
depression disorder in compliance with the standards 
enumerated in Massey.

The raised issues of entitlement to service connection for 
fibromyalgia as secondary to service-connected major 
depression and a total disability evaluation based on 
individual unemployability (TDIU) are inextricably 
intertwined with certified issues of entitlement to service 
connection for fibromyalgia and an increased evaluation for 
service-connected major depression, respectively.  Such 
issues of entitlement to secondary service connection for 
fibromyalgia and TDIU must be formally adjudicated by the RO 
prior to appellate consideration of the cited certified 
issues on appeal.  See, Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
pertaining to her treatment for 
fibromyalgia and major depression.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to her claim as well as the 
records relied upon concerning that 
claim.  If records pertaining to such 
claim and medical evidence utilized in 
processing such claim are not available, 
that fact should be entered in the claims 
file.  

4.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
determine the severity of her major 
depression and whether fibromyalgia is 
causally related thereto.  The claims 
file, copies of the previous and amended 
criteria for rating mental disorders, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by major depression.  

If there are other psychiatric disorders 
found, in addition to major depression, 
the examiner should specify which 
symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated,  
If a psychiatric disorder(s) other than 
major depression is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
major depression, and, if not so related, 
whether the veteran's major depression 
has any effect on the severity of any 
other psychiatric disorder.  Any 
necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's major depression.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from major depression.  The examiner must 
include a definition of the numerical GAF 
score assigned, as it relates to the 
veteran's occupational and social 
impairment.  If the historical diagnosis 
of major depression is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.


The examiner must be requested to express 
an opinion as to the impact of major 
depression on the veteran's ability to 
work.  The examiner should also express 
an opinion as to any causal/aggravating 
relationship between major depression and 
fibromyalgia.  The examiner should 
express an opinion as to whether major 
depression and fibromyalgia, if causally 
related thereto, has or have rendered the 
veteran unemployable.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for major 
depression and service connection for 
fibromyalgia to include as secondary to 
service-connected major depression, and 
adjudicate the issue of entitlement to a 
TDIU.  The RO should document its 
consideration of the applicability of 38 
C.F.R. § 3.321 (b)(1) (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

